DETAILED ACTION
1.	This is a first action on the merits of application 16872482.
2.	Claims 1-20 are pending.
3.	Applicant did not provide an IDS.
Claim Objections
3.1	Claims 9-10, 16 are objected to because of the following informalities:  axel is misspelled it should be axle.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-2, 4-9, 12-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 5911189 and further in view of Moran US 9302750.
5.	As per claim 1, Ryan discloses a bracket 44 configured to couple to a portion of a dock; and a floating portion 30 coupled to the bracket, the floating portion having a surface arranged to face an entry of the dock [see fig. 1 28a-h], wherein the floating portion is configured to deflect a watercraft from the portion of the dock upon the watercraft striking the surface. Ryan does not explicitly disclose portion 30 floats although it probably does as an encapsulated plastic tube held in place at the front of the dock by the bracket which is partially submerged in the water [figs 1-3]. But Moran discloses a floating dock with float bumper 51 in figs. 5a-d that rises and lowers with the tide height.  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
6.	As per claim 2, Ryan discloses the floating portion is coupled to the bracket with by a support 46/48. See fig. 3
8.	As per claim 4, Ryan discloses the aforementioned limitations of claim 1, he does not disclose the floating portion and the surface are flat. He discloses the floating portion and the surface are curved. It is held that changing the shape to an obvious variant like going from round to flat are not in of itself patentable without disclosing some criticality, which in this case applicant has not. Each shape has its advantages, for instance depending on the type of boat hull shape would determine whether it would be advantageous for the surface to be flat or round. Determining shape of opposites round or flat is of float of ordinary skill in the art. Moran discloses the hull contact side of the float 51 is flat. Thus it would have been obvious for one of ordinary skill in the art to have used said flat surface depending on hull type.
9.	As per claim 5, Ryan discloses a portion 30 of the floating portion and the surface are curved. See fig. 1-3. 
10.	As per claim 6 , Ryan discloses a bracket 44 configured to couple to a portion of a dock; and a roller 76/30 coupled to the bracket, the roller located proximate a corner of the dock [fig. 1. 28]when the dock guide system is installed and arranged to face an entry of the dock, wherein the roller is configured to deflect a watercraft from the corner of the dock upon the watercraft striking the roller. 
The rollers are coupled to the bracket and tube 30 as an additional roller assembly to deflect the boat from the dock.
11.	As per claim 7, Ryan discloses the roller is one of a plurality of rollers, the plurality of rollers 28 b and g are arranged in a linear configuration relative to one another in a horizontal axis. Moran disclose 
12.	As per claim 8, Ryan discloses the roller is one of a plurality of rollers arranged in a parallel configuration relative to one another. [28 b & c fig.1]
13.	As per claim 9, Ryan discloses a first plate 46 coupled to the bracket and a second plate 48 arranged parallel to the first plate, the roller [roller tube 30] coupled to the first plate and the second plate via an axle 40. See figs. 2-3
14.	As per claim 12, Ryan discloses a bracket configured to couple to a portion of a dock; and a  roller coupled to the bracket, the plurality of rollers located proximate a corner of the dock when the dock guide system is installed and arranged to face an entry of the dock, wherein the roller is configured to deflect a watercraft from the corner of the dock upon the watercraft striking at least one of the rollers. He does not disclose a plurality of rollers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of rollers, duplication of the essential working parts of a device involves only routine skill in the art when applicant has not disclosed any criticality for the additional rollers. Additional rollers give the dock an advantage of increased surface area contact with the boat hull for increased docking stability.
15.	As per claim 13-14, Ryan discloses the limitations of placement of the rollers. See figs 1-2
16.	As per claim 16, Ryan discloses a first plate 46 coupled to the bracket and a second plate 48 arranged parallel to the first plate, the roller [roller tube 30] coupled to the first plate and the second plate via an axle 40. See figs. 2-3. He does not disclose a plurality of rollers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of rollers,  mere duplication of the essential working parts of a device involves only routine skill in the art when applicant has not disclosed any criticality for the additional rollers. Additional rollers give the dock an advantage of increased surface area contact with the boat hull for increased docking stability.

18.	As per claim 19-20, Ryan discloses the limitations of placement of the rollers. See figs 1-2

19.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., and further in view of Brehmer US 20190092211.
20.	As per claim 15, Ryan discloses the aforementioned limitations of claim 12, He does not disclose the plurality of rollers are arranged to form a curve proximate the corner of the dock. Brehmer discloses panels 60 fig, 1 arranged to form a curve proximate the corner of the dock. Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to attain rollers with the curvature of Brehmer to prevent damage to the boat while docking.
21.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 5911189 and further in view of Anderson US 6112690.
22.	As per claim 3, Ryan and discloses the support includes a plurality of linkages [figs. 2-3, 4 and 7] he does not disclose hinges but Anderson discloses a plurality of linkages and use of a hinge 248 in fig. 15. Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to add the hinge for the required degree of freedom of movement.
Allowable Subject Matter
23.	Claims 10-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617